Citation Nr: 1614061	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-14 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a heart disorder, to include cardiomyopathy and atrial fibrillation.

2.  Entitlement to service connection for hypertension, to include as secondary to a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to April 1998.  He had additional service in the Army National Guard, including being called to active duty in August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2010 rating decisions of the VA Regional Office (RO) in Cleveland, Ohio.

In September 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issues were remanded in December 2011 to obtain treatment records and Social Security Administration (SSA) records and to afford the Veteran VA examinations.  They were again remanded in November 2014 to obtain additional treatment record and the Veteran's service treatment records (STRs) from his National Guard service.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A heart disorder, to include cardiomyopathy and atrial fibrillation, was not present during the Veteran's service, was not manifest within one year of discharge from service, and a currently diagnosed heart disorder, to include cardiomyopathy and atrial fibrillation, did not develop as a result of any incident during service.

2.  Hypertension was not present during the Veteran's service, was not manifest within one year of discharge from service, and currently diagnosed hypertension did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  A heart disorder, to include cardiomyopathy and atrial fibrillation, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Hypertension was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in October 2006 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's complete STRs from his active duty and his available STRs from his National Guard service, personnel records, SSA records, post-service medical records, and also secured an examination in furtherance of his claims.  As noted in the Introduction, the issues were remanded to obtain the Veteran's complete STRs from his National Guard service.  In April 2015, the Ohio State Adjutants General Office submitted their records, consisting of military personnel records.  Also in April 2015, the Kansas State Adjutants General Office submitted the records in their possession, consisting of a copy of the Veteran's DD 214 and indicated that there were no medical records.  A negative response from the National Personnel Records Center (NPRC) was received in August 2015.  Consequently, in light of the above responses, the Board concludes that the Veteran's military records have all been obtained.  

A pertinent VA examination was obtained in January 2012.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) for residuals of injury incurred or aggravated during inactive duty for training (INACDUTRA), or for residuals of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014); 38 C.F.R. § 3.6 (2015).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., heart disorder and hypertension) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., heart disorder and hypertension) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

      
1.  Heart Disorder 

The Veteran's STRs from his active duty ending in 1998 show no treatment for, or diagnosis of, any heart disorder including cardiomyopathy and atrial fibrillation.  There are some complaints of chest pain, but none attributed to a heart disorder.  His February 1983 entrance examination and April 1992 periodic examination both revealed a clinically normal heart and chest.  Chest X-rays were within normal limits in February 1983 and were normal in December 1992, August 1994, May 1995, June 1996, and August 1996.  His April 1998 discharge examination again revealed a clinically normal heart and chest; chest X-rays were also normal.  In his April 1998 report of medical history, he denied shortness of breath; pain or pressure in chest; palpitation or pounding heart; and heart trouble.  There is no indication in the Veteran's STRs of any event, injury, or disease to his heart during active duty.  

A September 2000 examination during the Veteran's National Guard service revealed clinically normal heart and chest; the Veteran denied pain or pressure in chest; palpitation or pounding heart; and heart trouble.  He answered yes to shortness of breath and indicated that was only with exertion.  An ECG in December 20003 was read as showing ectopic atrial tachycardia versus atrial fibrillation.  A follow-up record, also dated in December 2003, reveals a diagnosis of tachycardia.  A June 2004 treatment record shows that the military had the Veteran disabled on bronchitis, arthritis and neck pain.  The Veteran reported having had periodic exacerbations of shortness of breath, but that was only when acutely exacerbated or prolonged.  A July 2004 record appears to show a diagnosis of arrhythmia, but the handwriting in such record is mostly illegible.  

The Veteran's personnel records show that he was called to active duty in August 2004 with a report date of the 20th.  A memorandum dated August 24, 2004, shows that the Veteran should be released from active duty due to being medically non-deployable.  He was released on September 13, 2004.  The evidence does not show that he incurred any event, injury, or disease to his heart during this brief period of active duty.  An October 2004 profile shows that the Veteran's medical condition included several disorders, including chronic dyspnea with exertion.  It did not mention any heart disorders, to include cardiomyopathy and atrial fibrillation.
A September 2005 record reveals that, on X-ray, there was evidence of congestive heart failure.  A record dated in October 2005 shows that the Veteran's chronic heart failure was most likely due to chronic atrial fibrillation; however, excessive alcohol consumption might also play a role.  A November 2005 treatment record shows that the Veteran was diagnosed with atrial fibrillation and cardiomyopathy.  The record indicates that the Veteran had first been seen over a year ago when he was getting ready to go into active duty.  The record reveals that the Veteran reported shortly after going in active duty, he developed what he called a heart attack but was actually onset of congestive heart failure and atrial fibrillation.  A December 2005 record indicates a diagnosis of coronary artery disease.  A January 2006 treatment record shows that the Veteran was diagnosed with atrial fibrillation over one year ago and was not anticoagulated until hospitalization in October 2005.  

A March 2006 record reveals that the Veteran reported having an "irregular heart beat" since 2000.  A March 2006 medical retention board physician's statement reveals that the Veteran was diagnosed with non-ischemic cardiomyopathy (heart failure) and atrial fibrillation.  It shows that the Veteran's symptoms first appeared in October 2005.  A January 2006 letter from the Veteran reveals that the doctors said that his heart condition was related to alcohol and cigarettes/tobacco.  A March 2006 statement from the Veteran shows that he reported becoming unable to work in October 2005 because of heart failure.  

A September 2006 record indicates that the Veteran was diagnosed with atrial fibrillation in 2003, while a March 2009 record shows that he had had it since 2005.  A May 2009 treatment record shows that the Veteran's dilated cardiomyopathy was likely from alcohol.  None of the Veteran's treatment records contain any medical opinion relating a heart disorder, to include cardiomyopathy and atrial fibrillation, to his military service.  

The Veteran was afforded a VA examination in January 2012.  The approximate date of diagnosis of the Veteran's congestive heart failure and supraventricular arrhythmia was October 2005.  The examiner noted that the Veteran had some episodes of irregular heart beat in 2003 and that an EKG then showed some atrial fibrillation.  The examiner reported that the Veteran was placed on medications for a time, then weaned off them and that he did well until about September 2005 when he was evaluated and found to be in atrial fibrillation.  The examiner noted that the etiology of his atrial fibrillation and the cardiomyopathy that led to the congestive heart failure was thought to be most likely alcohol related.  The examiner noted that the Veteran had a significant past history of alcohol use.  The examiner opined that the etiology of atrial fibrillation was unknown, while the congestive heart failure was due to cardiomyopathy, which was most likely due to heavy alcohol use in the past.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran's irregular heart beat and atrial fibrillation was diagnosed in 2003.  The examiner noted that the Veteran was found to have cardiomyopathy and congestive heart failure in 2005.  The examiner reported that none of those were on active duty.  The examiner opined that there was nothing in the available medical records to realistically connect it to anything while in the service.  The examiner further opined that, in addition, there was no good quality medical evidence that linked anthrax vaccine to heart conditions. 

Based on a review of the evidence, the Board concludes that service connection for a heart disorder is not warranted.  Although the evidence shows that the Veteran currently has a heart disorder, to include cardiomyopathy and atrial fibrillation, it does not show that it is related to his military service,.

The Veteran's STRs contain no indication that the onset of any current heart disorder occurred in service.  The Veteran's STRs during his active duty are silent for any diagnosis of a chronic disorder.  His April 1998 discharge examination revealed a clinically normal heart; chest X-rays were normal and no heart disorder was diagnosed.  The Veteran denied symptoms such as shortness of breath; pain or pressure in chest; palpitation or pounding heart; and heart trouble in his April 1998 report of medical history.  A September 2000 examination during his National Guard service continued to show a clinically normal heart and chest.  None of the Veteran's treatment records contain any opinion relating a currently diagnosed heart disorder as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a currently diagnosed heart disorder is related to the Veteran's military service or that the onset of a heart disorder began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The evidence fails to show that a currently diagnosed heart disorder is related to the Veteran's military service.  The Board acknowledges the Veteran's assertion that his atrial fibrillation and congestive heart failure are related to anthrax vaccines.  See May 2008 notice of disagreement.  However, the only medical opinion of record, that of the January 2012 VA examiner, shows that there is no good quality medical evidence that linked anthrax vaccine to heart conditions.  The examiner also opined that the Veteran's heart disorder is not related to his military service.  In this case, as the VA examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  It is also uncontradicted.  Consequently, the evidence fails to show that the Veteran's currently diagnosed heart disorders are related to his military service, to include anthrax vaccines.  

In this case, the first evidence of a heart disorder was in 2003 when an ECG showed tachycardia versus atrial fibrillation.  Although the Veteran was called up again in August 2004, he was only called up for four days until he was found to be medically non-deployable.  No entrance examination for this period of active duty was performed.  The Board observes that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  The presumption of soundness will apply to a period of ACDUTRA only if "veteran" status has been established through a prior period of active duty and an entrance examination was performed prior to the period of ACDUTRA.  Id.  As the Veteran's August 2004 period of ACDUTRA did not include an entrance examination, the presumption of soundness does not apply.  Consequently, the burden is on the Veteran to establish that this brief period of ACDUTRA aggravated his heart disorder.  In this case, such as not been shown.  

Furthermore, as the evidence does not show that any diagnosed heart disorder was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as a heart disorder is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of cardiac symptoms since service.  None of the Veteran's treatment records have indicated a continuity of symptomatology following his military service.  Moreover, no complaints were made at discharge from service and a normal heart and chest were shown on his separation examination.  Furthermore, the 2000 National Guard examination, between his discharge from active duty in 1998 and the first evidence of heart complaints in 2003, also showed a normal heart and chest.  The Board acknowledges the March 2006 record showing that the Veteran reported having an "irregular heart beat" since 2000.  However, such was two years after his active duty ended, and his 2000 examination was still normal.  In this case, the contemporaneous evidence fails to show a continuity of cardiac symptomatology.  See Curry at 68.

The overall evidence of record as discussed above weighs against a finding of a heart disorder, to include cardiomyopathy and atrial fibrillation, being associated with the Veteran's active duty.  Without competent evidence showing an association between a heart disorder, to include cardiomyopathy and atrial fibrillation, and his active duty, service connection for a heart disorder, to include cardiomyopathy and atrial fibrillation, is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a heart disorder, to include cardiomyopathy and atrial fibrillation, falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a heart disorder, to include cardiomyopathy and atrial fibrillation, and the Veteran's active duty, service connection for a heart disorder, to include cardiomyopathy and atrial fibrillation, is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder, to include cardiomyopathy and atrial fibrillation.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a heart disorder, to include cardiomyopathy and atrial fibrillation, is denied.  See 38 U.S.C.A §5107 (West 2014).  

      2.  Hypertension 

The Veteran's STRs from his active duty ending in 1998 show no treatment for, or diagnosis of, any hypertension.  His February 1983 entrance examination and April 1992 periodic examination both revealed a clinically normal vascular system with  blood pressures of 130/78 and 120/82, respectively.  The Veteran had elevated blood pressures of 126/96 in September 1991; 135/95 in February 1996; and 131/92 in March 1997.  His April 1998 discharge examination again revealed a clinically normal vascular system.  In his April 1998 report of medical history, he denied high blood pressure.  There is no indication in the Veteran's STRs of any event, injury, or disease to his cardiovascular system during active duty.  

A September 2000 examination during the Veteran's National Guard service revealed a clinically normal vascular system.  His blood pressure was 139/81.  In his report of medical history, he denied high blood pressure.

Post-service medical records show that the earliest indication of hypertension was in 2006.  None of his records contain any opinion relating hypertension to the Veteran's military service.

In his May 2008 notice of disagreement, the Veteran asserted that his hypertension was caused by atrial fibrillation or congestive heart failure or even the anthrax vaccines.  
The Veteran was afforded a VA examination in January 2012.  The approximate date of diagnosis was 2009.  The Veteran reported that he was diagnosed around 2008 or 2009.  The examiner reported that the first notation of hypertension in the Veteran's medical records was in August 2009.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran's hypertension was diagnosed in about 2009.  The examiner reported that was not on active duty.  The examiner opined that there was nothing in the available medical records to realistically connect it to anything while in the service.  The examiner further opined that, in addition, there was no good quality medical evidence that linked anthrax vaccine to hypertension. 

Based on a review of the evidence, the Board concludes that service connection for hypertension is not warranted.  Although the evidence shows that the Veteran currently has hypertension, it does not show that it is related to his military service.

The Veteran's STRs contain no indication that the onset of any current hypertension occurred in service.  The Veteran's STRs during his active duty are silent for any diagnosis of hypertension.  Although there were a few instances of elevated blood pressure readings, his April 1998 discharge examination revealed clinically normal systems; no hypertension complaints were made and it was not diagnosed.  The Veteran specifically denied high blood pressure in his April 1998 report of medical history.  A September 2000 examination during his National Guard service continued to show clinically normal systems and the Veteran continued to deny high blood pressure.  None of the Veteran's treatment records contain any opinion relating currently diagnosed hypertension as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that currently hypertension is related to the Veteran's military service or that the onset of hypertension began during service.  See Curry at 68.  

The evidence fails to show that the currently diagnosed hypertension is related to the Veteran's military service.  The Board acknowledges the Veteran's assertion that hypertension is related to his atrial fibrillation and congestive heart failure or to anthrax vaccines.  For the reasons set forth above, the Board has denied service connection for a heart disorder.  The evidence also does not show that hypertension is related to anthrax vaccines.  The only medical opinion of record, that of the January 2012 VA examiner, shows that there is no good quality medical evidence that linked anthrax vaccine to hypertension.  The examiner also opined that the Veteran's hypertension is not related to his military service.  In this case, as the VA examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  It is also uncontradicted.  In finding that the opinion has great probative value, the Board acknowledges that the examiner reported the first diagnosis of hypertension as being in 2009, while the Veteran's treatment records show hypertension in 2006.  However, as 2006 was still after service, and as the examiner's opinion relies, in part, on the diagnosis as being after service, the Board finds that notwithstanding the incorrect date, the examiner's opinion is still probative.  Consequently, the evidence fails to show that the Veteran's currently diagnosed hypertension is related to his military service, to include anthrax vaccines.  

Furthermore, as the evidence does not show that any diagnosed hypertension was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as hypertension is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of hypertension symptoms since service.  None of the Veteran's treatment records or contentions has indicated a continuity of symptomatology following his military service.  Moreover, no complaints were made at discharge from service and normal systems were shown on his separation examination.  The Veteran also denied high blood pressure in his separation report of medical history.  Furthermore, the 2000 examination, between his National Guard service and the first diagnosis of hypertension, showed normal systems and a continued denial of high blood pressure.  In this case, the contemporaneous evidence fails to show a continuity of hypertension symptomatology.  See Curry at 68.

The overall evidence of record as discussed above weighs against a finding of a hypertension being associated with the Veteran's active duty.  Without competent evidence showing an association between hypertension and his active duty, service connection for hypertension is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between hypertension and the Veteran's active duty, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for a heart disorder, to include cardiomyopathy and atrial fibrillation, is denied.

Entitlement to service connection for hypertension is denied.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


